Dear Mr. Bankston:
We are in receipt of your request for an Attorney General's Opinion regarding a mobile voter registration unit. I understand the facts to be as follows: Project Vote has proposed to provide a mobile voter registration unit in East Baton Rouge Parish to operate three days a week through the end of registration for the October primary. They have also offered volunteers to canvass the area and provide information about the times and dates of the roaming mobile unit tour. Specifically, you have asked:
      (1.)  May the registrar of voter's office accept the use of a mobile registration unit from Project Vote?
      (2.)  May your office accept unqualified volunteers from Project Vote?
      (3.)  Can Project Vote designate the times and places in which to conduct voter registration by use of the mobile unit?
Louisiana law does not specifically prohibit the use of a private entities mobile registration unit, however, the Louisiana Election Code provides that "the registrar in each parish shall be responsible for the registration of voters in the parish he serves and for the administration and enforcement of the laws . . . relating to the registration of such voters." (R.S. 18:58(A)). In regards to mobile registration units, the code states, "the registrar shall activate the mobile registration units whenever he deems it necessary in order to afford maximum registration service to the residents of the parish. The location of these units shall be determined by the registrar. The provisions of this subsection shall not be construed to allow house-to-house registration of voters." (R.S. 18:133(E)) Therefore, it is the opinion of this office that the registrar may accept the offer by Project Vote to use their mobile registration unit, however, the registrar shall be responsible for activating the mobile unit whenever he deems it necessary in order to afford maximum registration to the residents of the parish and the registrar shall determine the location and use of the mobile unit.
The Election Code provides for the selection of volunteer deputy registrars at LSA-R.S. 18:61.1. A person appointed as a volunteer deputy registrar shall serve a twelve month term from January 1 of the year following selection. The registrar may utilize the services of volunteer deputy registrars for assistance in mandated voter drives. The volunteer deputy registrar shall be trained in accordance with the provisions of law. Therefore, it is the opinion of this office that only the trained appointed volunteers as provided for by law may assist the registrar in the registration of voters.
In conclusion, it is the opinion of this office that the Registrar of Voters may accept the offer to use a mobile unit to register voters, however, it shall be the registrar's sole discretion as to the time, place, and manner of the use of such mobile unit in order to afford maximum registration to the residents of the parish. If I can be of further assistance, please advise.
Sincerely,
                                  WILLIAM J. GUSTE, JR. Attorney General
                                  BY: ANGIE ROGERS LaPLACE Assistant Attorney General